Citation Nr: 0418366	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  02-01 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for right foot and ankle 
disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from August 1959 to 
November 1962.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in November 2001 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied entitlement to service 
connection for a residual disability due to a right foot 
injury.    

In November 2002, the Board undertook additional development 
with respect to this issue pursuant to authority granted by 
38 C.F.R. § 19.9 (a)(2) (2002).  After the Board conducted 
the development in this case, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) held that 38 C.F.R. § 19.9(a)(2) (2002) 
was invalid.  The Federal Circuit held that this was contrary 
to the requirement of 38 U.S.C. § 7104(a) that "[a]ll 
questions in a matter which...is subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary."  In accordance with Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), in June 2003, the Board remanded this 
matter to the RO for initial consideration of the additional 
evidence obtained pursuant to 38 U.S.C. § 7104(a).  


FINDING OF FACT

The current right foot and ankle disabilities are not the 
result of a disease or injury in service.



CONCLUSION OF LAW

Right foot and ankle disabilities were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2003).  The United States 
Court of Appeals for Veterans Claims (Court) has found that 
this regulation imposes a fourth VCAA notice requirement.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004).  

In a letters dated in August 2001 and September 2003, VA 
notified the veteran of the evidence needed to substantiate 
the claim and offered to assist him in obtaining any relevant 
evidence.  The letter gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.  The August 2001 letter informed the veteran that to 
establish entitlement to service-connected compensation 
benefits, the veteran could submit his own statements and 
evidence.  This is sufficient notice to the veteran that he 
may submit evidence in his own possession.  In response to 
the August 2001 letter, the veteran indicated that he had no 
medical records to submit to VA.  The veteran has submitted 
his own lay statements in support of his claim.  The veteran 
was notified of the evidence the RO obtained in the statement 
of the case and the supplemental statement of the case.   

In Pelegrini, the Court held that the VCAA and implementing 
regulations provide that before an initial unfavorable agency 
of original jurisdiction decision is issued on a claim, a 
service-connection claimant must be given notice in 
accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. June 24, 2004).  In the present case, the VCAA notice 
was provided prior to the initial adjudication in November 
2001.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim, and that the duty to 
assist requirements of the VCAA have been satisfied.  All 
available service medical records were obtained.  Pertinent 
VA treatment records were obtained.  In an August 2001 
statement, the veteran stated that he had no medical records 
to submit.  There is no identified relevant evidence that has 
not been accounted for.   

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is a competent 
evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  

The veteran was afforded a VA examination in May 2003 to 
determine the nature and etiology of the right foot and ankle 
disability.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. 
Gober, 14 Vet. App. 227 (2000);.

Pertinent Law and Regulations

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003). 

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111 
(West 2002). 

In a recent opinion, the VA General Counsel held, in part, 
that 38 C.F.R. § 3.304(b) is inconsistent with 38 U.S.C. § 
1111 to the extent that it states that the presumption of 
sound condition may be rebutted solely by clear and 
unmistakable evidence that a disease or injury existed prior 
to service.  The General Counsel indicated that in order to 
rebut the presumption of sound condition under 38 U.S.C. 
§ 1111, the VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and 
that the disease or injury was not aggravated by service.  
The General Counsel indicated that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  The General 
Counsel held that section 3.304(b) is therefore invalid and 
should not be followed.  VAOPGCPREC 3-2003 (2003). 

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2003).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2003). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  "A veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The veteran essentially claims that during service in 1959, 
he injured his right foot.  He stated that he was treated at 
Fort Jackson hospital and his foot was placed in a cast for 
one month.  The veteran reported that since that injury, he 
has had chronic pain and curling of the toes.  The veteran 
stated that his right foot bothers him when he stands or 
walks for a prolonged period of time.  

An August 1959 report of medical history indicates that the 
veteran reported having a broken toe and fractured foot prior 
to service and he was in an orthopedic hospital for a 
fractured foot.  The examining physician indicated that the 
veteran had no residuals or sequelea from the fractured foot 
from one year ago and it was non-disqualifying.  An August 
1959 entrance examination indicates that examination of the 
feet and lower extremities was normal.  

Although the August 1959 report of medical history completed 
at the time of entrance into service notes that the veteran 
had fractured his foot one year prior to entrance into 
service, no defects of the veteran's feet were noted during 
his service entrance examination.  The examining physician 
indicated that the veteran had no residuals or sequelea due 
to the fracture of the foot.  Examination of the lower 
extremities was normal.  Accordingly, the veteran is accorded 
the presumption of soundness at entrance on active duty.  
38 U.S.C.A. §§ 1111, 1137 (West 2002).  The presumption of 
soundness has not been rebutted by clear and unmistakable 
evidence to the contrary.  See VAOPGCPREC 3-2003 (July 16, 
2003).

The service medical records do not show an injury to the 
right foot or ankle, but show that the veteran injured his 
left ankle.  A December 1959 service medical record indicates 
that the veteran turned his left ankle when jumping across a 
cement ditch.  Examination revealed swelling and tenderness 
to the left ankle.  The veteran was admitted to the hospital.  
A January 1960 clinical record indicates that the diagnosis 
was sprain of the left ankle, acute, accidental injury.  The 
veteran was hospitalized for 24 days.  A September 1962 
report of medical history, which the veteran completed upon 
separation examination, indicates that the veteran reported 
"no" when asked if he had foot trouble or a bone, joint, or 
other deformity.  A September 1962 separation examination 
report indicates that examination of the feet and lower 
extremities was normal.  The service medical records do not 
reflect findings or diagnosis of a right foot or ankle 
disability.    

There is medical evidence of a current right foot and ankle 
disability.  A May 2003 VA examination report indicates that 
the impression was chronic sprain of the right foot and 
ankle.  The examiner noted that x-ray examination of both 
feet was unremarkable.  X-ray examination of the right ankle 
revealed mild hallux valgus, mild spurring along the base of 
the fifth metatarsal, and mild plantar calcaneal spurring.  
There was no definite evidence of an acute fracture 
deformity.   

The veteran has not submitted any medical evidence of a 
relationship between his right foot and ankle disability and 
his period of service.  

In fact, there is persuasive medical evidence of record which 
establishes that the right ankle and foot disabilities are 
not related to the veteran's period of service.  The veteran 
was afforded a VA examination in May 2003 to determine the 
nature and etiology of the veteran's right foot and ankle 
disabilities.  The VA examiner reviewed the service medical 
records and considered the veteran's own report of the in-
service injury.  The examiner also examined the veteran's 
right ankle and foot.  The impression was chronic sprain of 
the right foot and ankle.  The examiner noted that the 
entrance examination in service noted previous history of 
fractured ankle but it did not note which ankle.  The 
examiner further noted the veteran's assertion that he 
injured his right ankle in service, but there are no service 
medical records to support this contention.  The examiner 
concluded that the current right ankle disability was not 
caused by, or aggravated in, service.  

The veteran's own implied assertions that he currently has a 
residual right foot and ankle disability due to the in-
service injury are afforded no probative weight in the 
absence of evidence that the veteran has the expertise to 
render opinions about medical matters.  Although the veteran 
is competent to testify as to his in-service symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  The veteran has not submitted 
any medical evidence which supports his contentions.  

A veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service and the disability.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  In the present case, the 
veteran has not submitted evidence of a connection between 
the right ankle and foot disabilities and his period of 
service.  The competent evidence, consisting of the May 2003, 
VA opinion, is against a link between the current disability 
and service.

Therefore, for the reasons discussed above, the Board finds 
that service connection for a right ankle and foot 
disabilities is not warranted, since there is no evidence of 
a relationship between the current right foot and ankle 
disabilities and his period of service, and the persuasive 
evidence of record establishes that the right ankle and foot 
disabilities are not related to service.  The Board concludes 
that the preponderance of the evidence of record is against 
the veteran's claim for service connection for right foot and 
ankle disabilities.  The claim is therefore denied


ORDER

Entitlement to service connection for right ankle and foot 
disabilities is denied.  




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



